                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                    CIVIL ACTION NO. 5:20-CV-00144-KDB-DSC


                ELIZABETH IRENE LAIL-MOORE,   )
                                              )
                            Plaintiff,        )
                                              )                                   ORDER
                v.                            )
                                              )
                BOSTON SCIENTIFIC CORPORATION )
                et. al.,                      )
                                              )
                           Defendants.        )



                       THIS MATTER is before the Court on the “Motions for Admission Pro Hac Vice and

              Affidavit[s] [for Dawn S. McCord and Ryan C. Brown]” (documents ##45 and 46) filed September

              22, 2020. For the reasons set forth therein, the Motions will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                       SO ORDERED.


Signed: September 23, 2020




                      Case 5:20-cv-00144-KDB-DSC Document 47 Filed 09/23/20 Page 1 of 1
